PER CURIAM.
Appellants challenge the determination made by the deputy commissioner that Section 440.12(2)(a), Florida Statutes, as amended by Chapter 79-40, Section 7, Laws of Florida, has an effective date of July 1, 1979. This case is controlled by Gunite Works, Inc. and Underwriters Adjusting Co. v. Lovett, 392 So.2d 910 (Fla. 1st DCA 1981), in which we held that July 1, 1979 was the effective date of Section 440.-12(2)(a). AFFIRMED.
ROBERT P. SMITH, Jr. and THOMPSON, JJ., and WOODIE A. LILES (Ret.), Associate Judge, concur.